PER CURIAM:
The estate of Earlvin Todd Neal appeals the district court’s grant of summary judgment in favor of the defendants Pinellas County Sheriffs Office, Sheriff Everett Rice and Sheriffs Deputy Michael C. Borland on its 42 U.S.C. § 1983 claims arising out of the shooting death of Neal by Deputy Borland. After a careful review, we affirm the entry of summary judgment for the reasons outlined in the magistrate judge’s Report and Recommendation adopted by the district court and the district court’s order granting summary judgment.
AFFIRMED.